Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 1 of 32




            EXHIBIT A
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 2 of 32



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



Z.Q., by his parent, G.J., et al.,

                           Plaintiffs,

                v.                                        Case No.: 1:20-CV-09866
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                           Defendants.



             PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
                             TO CITY DEFENDANTS


       Pursuant to Federal Rule of Civil Procedure 34, Plaintiffs make the following requests for

production of documents to Defendants New York City Department of Education, New York City

Board of Education, and Meisha Porter, in her official capacity as Chancellor of the New York

City School District (collectively, “City Defendants”).

                             DEFINITIONS AND INSTRUCTIONS
       1.    These Requests for Production incorporate the definitions and rules of construction

set forth in Local Rule 26.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York.

       2.    “NYC DOE” means New York City Department of Education, along with New

York City Board of Education, and any and all divisions or departments, agents, representatives,

directors, officers, employees, committees, attorneys, accountants, and all persons or entities

acting or purporting to act on behalf or under the control of the New York City Department of

Education and the New York City Board of Education.


                                                  1
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 3 of 32




       3.    “NY SED” means New York State Department of Education, along with New York

State Board of Regents, and any and all divisions or departments, agents, representatives,

directors, officers, employees, committees, attorneys, accountants, and all persons or entities

acting or purporting to act on behalf or under the control of the New York State Department of

Education and the New York State Board of Regents.

       4.    “U.S. DOE” means the United States Department of Education, and any and all

divisions or departments, agents, representatives, directors, officers, employees, committees,

attorneys, accountants, and all persons or entities acting or purporting to act on behalf or under

the control of the United States Department of Education.

       5.     “Special education” has the meaning accorded to it by the Individuals with

Disabilities Act (“IDEA”) § 300.39; 20 U.S.C. § 1401(29).

       6.    “English Language Learner” has the meaning accorded to it by the New York State

Commissioner of Education’s Regulations Part 154-1.2(a).

       7.    “Multilanguage Learner” has the meaning accorded to it by the New York City

Department of Education Policy and Reference Guide for Multilingual Learners/English

Language Learners, 2020-2021 School Year (available at https://infohub.nyced.org/docs/default-

source/default-document-library/ell-policy-and-reference-guide.pdf).

       8.    “FAPE” or “Free Appropriate Public Education” has the meaning accorded to it by

the IDEA § 300.1; 20 U.S.C. § 1401(9).

       9.    “IEP” or “Individualized Education Program” has the meaning accorded to it

IDEA, 20 U.S.C. § 1401(14).




                                                  2
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 4 of 32




       10.   “Special Education Remote Learning Plans” mean the learning plans for students

with IEPs that the NYC DOE required teachers to develop in April 2020 after the closure of

schools due to the COVID pandemic.

       11.   “PAD” means Program Adaptation Documents as the NYC DOE uses that term at

https://www.schools.nyc.gov/learning/special-education/family-resources/special-education-in-

blended-and-remote-settings (accessed on June 9, 2021).

       12.   “RAD” means the Related Service Adaptations Documents as the NYC DOE uses

that term at https://www.schools.nyc.gov/learning/special-education/family-resources/special-

education-in-blended-and-remote-settings (accessed on June 9, 2021).

       13.   “Remote devices” means computers, laptops, or tablets with internet capabilities

that can be used for remote learning.

       14.   “Impartial due process hearing,” “impartial hearing,” or “due process hearing”

means a hearing carried out in accordance with the procedures set forth under the IDEA, 20

U.S.C. § 1415(f).

       15.   “Executive Order 202.4” means Executive Order 202.4 signed by Governor Cuomo

on March 16, 2020.

       16.   “Executive Order 202.28” means Executive Order 202.28 signed by Governor

Cuomo on May 7, 2020.

       17.   “Executive Order 202.37” means Executive Order 202.37 signed by Governor

Cuomo on June 5, 2020.

       18.   “SESIS” means the NYC DOE’s Special Education Student Information System.

       19.   “You” and “Your” means of or belonging to NYC DOE, NYC Board of Education,

and Meisha Porter, acting in her official capacity as Chancellor of NYC DOE.


                                                3
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 5 of 32




       20.      The word “document” shall have the meaning ascribed to it by Rule 34(a) of the

Federal Rules of Civil Procedure, and shall include, without limitation, all “writings, drawings,

graphs, charts, photographs, sound recordings, images, and other data or data compilations” that

are “stored in any medium from which information can be obtained either directly or, if

necessary, after translation by the responding party into a reasonably usable form.” As the term

is used in these requests, “document” shall include all metadata.

       21.      “And” and “or” are to be construed conjunctively or disjunctively as necessary to

make the request inclusive rather than exclusive; use of a singular noun is to be construed to

include the plural noun and use of a plural noun is to be construed to include the singular noun;

the use of a verb in any tense is to be construed as the use of that verb in all other tenses

whenever necessary to bring within the scope of the requested documents or things that which

might otherwise be construed to be outside its scope.

       22.      The term “concerning” means relating to, referring to, describing, evidencing, or

constituting.

       23.      The term “including” means including but not limited to.

       24.      The term “person” means (a) natural persons (also referred to as “individuals”); (b)

legal entities, including corporations, partnerships, firms, associations, professional corporations

and proprietorships; and (c) government bodies or agencies.

       25.      If You believe that production of documents or things is privileged or otherwise

excluded from discovery, You are requested to specify the basis of the privilege or other grounds

for exclusion and to provide all other appropriate information as required by Rule 26(b)(5) of the

Federal Rules of Civil Procedure. Provide responsive documents or things to all parts of the

request to which You do not object.


                                                    4
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 6 of 32




        26.   If You cannot produce responsive documents or things to any of these requests in

full, produce documents or things to the extent possible, specifying the reasons for Your inability

to produce documents or things in full and provide responsive documents or things to the

remainder.

        27.   In producing documents or things responsive to these requests, furnish all

information that is available to You, including documents or things in the possession of Your

agents, employees, or attorneys, or otherwise subject to Your custody or control.

        28.   If a responsive document or thing was, but no longer is, within Your possession,

custody, or control, please state in detail:

                a.      the type of document or thing and the author(s), sender(s), recipient(s) and
                        copyee(s) of the document or thing;

                b.      a summary of the contents of the document or thing;

                c.      what disposition was made of such document or thing;

                d.      the date of such disposition;

                e.      whether the original or a copy thereof is within the possession, custody or
                        control of any other person; and

                f.      if the answer to (e) is affirmative, the identity of such person.

        29.   Documents should be produced in accordance with the final, executed version of

the production protocol for electronically stored information and paper documents currently

being negotiated by the parties.

        30.   Pursuant to Rule 34(b)(2)(C) of the Federal Rules of Civil Procedure, any objection

in whole or in part to a request must state whether any responsive materials are being withheld

on the basis of that objection, and an objection to part of a request must specify the part and

permit inspection of the rest.



                                                    5
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 7 of 32




       31.   These definitions and instructions, and the requests set forth below, apply equally to

all forms of electronic communications, including e-mails, and to all other tangible things.

       32.   The requests should be deemed continuing and the responses to them must be

supplemented pursuant to Rule 26(e) of the Federal Rules of Civil Procedure.

       33.   The time period for the requests is March 1, 2020 through the present (the

“Relevant Period”), or as otherwise agreed by the parties.

                 REQUESTS FOR THE PRODUCTION OF DOCUMENTS
       Request No. 1.      All documents concerning the City Defendants’ efforts, if any, to

ensure that schools implement IEPs during the Relevant Period.

       Request No. 2.      All documents concerning the City Defendants’ efforts, if any, to

ensure that schools and Committees on Special Education create and implement for each student

with an IEP in New York City (a) Special Education Remote Learning Plans; (b) RADs; and (c)

PADs, including but not limited to documents concerning the efforts to include parents in the

creation and implementation of (a) – (c).

       Request No. 3.      All documents concerning Your failures or challenges in delivering or

implementing the delivery of special education services to City students with disabilities in

accordance with their IEPs, Special Education Remote Learning Plans, RADs, and/or PADs

during the Relevant Period.

       Request No. 4.      All documents concerning Your process, distribution, timeline for

delivery after request, or management of remote devices issued to City students with disabilities

during the Relevant Period, including Your plans and policies regarding the same.

       Request No. 5.      All documents concerning Your preparation, plans for, creation,

distribution, or ongoing oversight of remote instruction materials for City students with


                                                  6
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 8 of 32




disabilities during the Relevant Period, including translation of the Special Education Remote

Learning Plan, RAD, and PAD into parents’ primary language and the language-of-instruction

materials provided to English Language Learners or Multilingual Learners.

       Request No. 6.      Documents sufficient to show the City’s provision or distribution of

education materials, including instructional materials, learning materials, and teaching aids to

students with disabilities during school closures and remote learning in the Relevant Period, in

each language in which such materials were provided, including (a) instructions regarding

remote learning plans, (b) instructions regarding requesting and receiving technology, and (c)

instructions regarding accessing remote learning for students.

       Request No. 7.      All documents concerning Your efforts, including plans, approvals

and related submissions, processes, and programs to reopen schools and provide students in-

person special education services during the Relevant Period.

       Request No. 8.      All documents concerning Your public statements regarding Your

plans, processes, and programs to provide in-person special education services to students with

disabilities during the Relevant Period.

       Request No. 9.      All documents reflecting communications between any of Your

officers, employees, agents, or representatives concerning modifications or changes to special

education services programs specified in IEPs, Special Education Remote Learning Plans,

RADs, or PADs, or as a result of reopening plans during the Relevant Period, including any

related funding and budgetary plans.

       Request No. 10.     All documents reflecting communications between any of Your

officers, employees, agents or representatives concerning special education programs and IEPs,




                                                  7
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 9 of 32




Special Education Remote Learning Plans, RADs, PADs or reopening, with the NY SED, its

officers, employees, agents or representatives.

       Request No. 11.     All documents concerning Governor Cuomo’s executive orders

regarding the provision of educational services to students with disabilities during the Relevant

Period, including Executive Orders 202.37, 202.4, and 202.28, and any other Executive Orders

that are relevant to the provision of educational services to students with disabilities in New York

City during the Relevant Period.

       Request No. 12.     All documents concerning U.S. DOE guidance or statements

regarding the provision of educational services to students with disabilities during the Relevant

Period, including (a) the U.S. DOE guidance entitled “Questions and Answers on Providing

Services to Children with Disabilities During the Coronavirus Disease 2019 Outbreak,” dated

March 12, 2020; (b) the U.S. DOE guidance entitled “Supplemental Fact Sheet Addressing the

Risk of COVID-19 in Preschool, Elementary and Secondary Schools While Serving Children

with Disabilities,” dated March 21, 2020; and (c) U.S. DOE Secretary DeVos’s statements,

published in an announcement released by the U.S. Department of Education’s Press Office on

April 27, 2020, attached as Exhibit A.

       Request No. 13.      All documents concerning New York State’s guidance, memoranda,

or other statements concerning the provision of services to students with disabilities during the

Relevant Period, including documents concerning (a) the memorandum from Christopher

Suriano, titled “Provision of Services to Students with Disabilities During Statewide School

Closure Due to Novel Coronavirus (COVID-19) Outbreak in New York State,” dated March 27,

2020; (b) the supplements to the March 27 Suriano memorandum dated April 27, 2020 and June

20, 2020; (c) the “Frequently Asked Questions and Answers Regarding the Provision of Services


                                                  8
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 10 of 32




to Students with Disabilities During the 2020–2021 School Year,” dated October 15, 2020; (d)

the memorandum from Christopher Suriano, titled “2020-21 School Reopening – Instructional

Models Report and Report of School Closure and Report of School Reopening for Approved

Special Education Programs,” last updated January 29, 2021, and (e) the memoranda from

Christopher Suriano, titled “Special Education Requirements and Approaches to Address the

Impacts of the COVID-19 Pandemic on Students with Disabilities,” dated June 2021.

       Request No. 14.     All documents concerning Your plans, policies, and procedures for

providing in-person education for City students with disabilities who require the provision of in-

person education services to progress, including Your implementation and administration of such

plans, policies, and procedures, including any related funding and budget plans.

       Request No. 15.     All documents concerning Your plans, policies, and procedures for

offering extended eligibility to twenty-one-year-old and older students with disabilities to remain

in school and receive special education services beyond the school year in which they turned

twenty-one to make up for remote learning and school closures during the Relevant Period,

including any related funding and budget plans and communications with the State Defendants.

       Request No. 16.     Documents sufficient to show, with respect to the open complaints in

the NYC DOE impartial due process hearing process (a) the number of such complaints filed

during the Relevant Period, (b) the nature of the relief requested, and (c) the number of open

complaints pending in the NYC DOE due process hearing system that seek relief for lost services

during the Relevant Period.

       Request No. 17.     All documents concerning policies, plans, or procedures that You

have established, attempted to establish, or plan to establish as an alternative or supplement to




                                                  9
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 11 of 32




the impartial due process hearing process to provide compensatory services for City students

with disabilities during the Relevant Period.

       Request No. 18.     All documents concerning Your plans, policies, and procedures for

providing City students with disabilities services in accordance with their IEPs during the

Relevant Period, including Your implementation and administration of such plans and policies,

the system for tracking whether students received all IEP mandated services, and the services

You actually provided to those students.

       Request No. 19.     Documents sufficient to show the organization of the NYC DOE,

including Your special education services department.

       Request No. 20.     All documents concerning the process by which You track the

implementation of students’ IEPs, Special Education Remote Learning Plans, RADs, PADs, and

special education services during the Relevant Period, including SESIS.

       Request No. 21.     All documents concerning any and all communication portals, hotline

or helpline communications, website requests, or any other communication channels used to field

complaints or comments regarding the receipt of remote devices during the Relevant Period,

including (a) documents concerning the creation of the portal, hotline, helpline, or other similar

interface, (b) complaints, exchanges, or comments between You and users of the portal, hotline,

helpline, or other similar interface, and (c) policies and procedures for resolving complaints.

       Request No. 22.     All documents concerning any and all communication portals, hotline

or helpline communications, website requests, or any other communication channels or

interfaces that were used to field complaints or comments regarding City students with

disabilities’ receipt of, or failure to receive, special education services mandated by IEPs during

the Relevant Period, including (a) documents concerning the creation of the portal, hotline,


                                                  10
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 12 of 32




helpline, or other similar interface, (b) complaints, exchanges, or comments between You and

users of the portal, hotline, helpline, or other similar interface, and (c) policies and procedures

for resolving complaints.


Dated: June 11, 2021


                                               /s/ Joshua Kipnees


                                               Joshua Kipnees
                                               George A. LoBiondo
                                               Danielle C. Quinn
                                               PATTERSON BELKNAP WEBB & TYLER LLP
                                               1133 Avenue of the Americas
                                               New York, NY 10036-6710
                                               (212) 336-2000
                                               jkipnees@pbwt.com
                                               globiondo@pbwt.com
                                               dquinn@pbwt.com

                                               Rebecca C. Shore
                                               ADVOCATES FOR CHILDREN OF NEW
                                               YORK, INC.
                                               151 West 30th Street, 5th Floor
                                               New York, NY 10001
                                               (212) 947-9779
                                               rshore@advocatesforchildren.org

                                               Attorneys for Plaintiffs




                                                   11
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 13 of 32




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I caused true and correct copies of Plaintiffs’ First

Set of Requests for Production to be served by electronic mail upon the counsel for defendants

New York City Department of Education; New York City Board of Education; and Meisha

Porter, in her official capacity of Chancellor of the New York City School District.




                                              /s/ Danielle C. Quinn




                                                  12
Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 14 of 32




                    Exhibit A
     Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 15 of 32




                          REPORT TO CONGRESS

            OF U.S. SECRETARY OF EDUCATION BETSY DEVOS



                  RECOMMENDED WAIVER AUTHORITY

UNDER SECTION 3511(d)(4) OF DIVISION A OF THE CORONAVIRUS AID, RELIEF,
                                  AND

                ECONOMIC SECURITY ACT (“CARES ACT”)


                               April 27, 2020
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 16 of 32




                                      Letter of Transmittal


                                THE SECRETARY OF EDUCATION
                                       WASHINGTON, DC 20202




                                          April 27, 2020



The Honorable Lamar Alexander                        The Honorable Patty Murray
Chairman                                             Ranking Member
Committee on Health, Education, Labor, and           Committee on Health, Education, Labor, and
Pensions                                             Pensions
United States Senate                                 United States Senate
Washington, D.C. 20510                               Washington, D.C. 20510

The Honorable Richard Shelby                         The Honorable Patrick Leahy
Chairman                                             Ranking Member
Committee on Appropriations                          Committee on Appropriations
United States Senate                                 United States Senate
Washington, D.C. 20510                               Washington, D.C. 20510

The Honorable Robert “Bobby” Scott                   The Honorable Virginia Foxx
Chairman                                             Ranking Member
Committee on Education and Labor                     Committee on Education and Labor
U.S. House of Representatives                        U.S. House of Representatives
Washington, D.C. 20515                               Washington, D.C. 20515

The Honorable Nita Lowey                             The Honorable Kay Granger
Chairwoman                                           Ranking Member
Committee on Appropriations                          Committee on Appropriations
U.S. House of Representatives                        U.S. House of Representatives
Washington, D.C. 20515                               Washington, D.C. 20515

Dear Chairs and Ranking Members:
In response to section 3511(d)(4) of Division A of the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020), my team and
I have reviewed the Carl D. Perkins Career and Technical Education Act of 2006, the Elementary
and Secondary Education Act of 1965, the Individuals with Disabilities Education Act, and the
Rehabilitation Act of 1973 to determine what, if any, waiver authorities to recommend to Congress
to provide limited flexibility to assist States and local educational agencies to meet the needs of
students and adults with disabilities during the COVID-19 national emergency. Though not
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 17 of 32




mentioned by that section of the CARES Act, we also reviewed the Adult Education and Family
Literacy Act and provide waiver authority recommendations under that Act.
We undertook this task acknowledging the reality that most students and teachers are at home
today; yet, America’s teachers want to keep teaching, and students want to keep learning. They
are counting on all of us to empower them to keep teaching and learning even while unable to meet
in person. Accordingly, any flexibility should be strongly rooted in ensuring that learning
continues, including distance learning methods, where applicable.
As we reviewed applicable Federal law, we did so with these core principles in mind:
   1. The health and safety of America’s students, teachers, parents, and administrators is a top
      priority;
   2. Learning must continue for all students;
   3. Decision-making must be based on what is best for students, not the “system;”
   4. Parents must be informed about the impact waivers will have on their children’s education
      and consent to those changes; and
   5. Services typically or historically provided in person must naturally occur differently.

We all know that learning can—and does—happen anywhere and everywhere. With this
contextual backdrop, I am pleased to make several recommendations for additional waiver
authorities in this report for your consideration. Should you have any questions or concerns, I
encourage you to give me a call so that we might address them together.
These are indeed challenging times; but in the face of great challenges, Americans have always
risen to the occasion and embraced greatness. I know we can and will do it again. Our nation’s
students, parents, and educators are counting on all of us.
                                                 Sincerely,


                                                 Betsy DeVos
      Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 18 of 32




                                   Table of Contents


Background……………………………………………………………………………………2

Carl D. Perkins Career and Technical Education Act of 2006………………………………..3

Adult Education and Family Literacy Act…………………………………………………….6

Elementary and Secondary Education Act of 1965…………………………………………...9

Individuals with Disabilities Education Act and Rehabilitation Act of 1973………………..11




                                           1
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 19 of 32




                                          Background


Section 3511(d)(4) of Division A of the Coronavirus Aid, Relief, and Economic Security Act
(“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020) requests the Secretary to
provide to Congress recommendations concerning additional waiver authority for the Secretary
under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. §2301 et seq.),
the Elementary and Secondary Education Act of 1965 (20 U.S.C. § 6301 et seq.), the Individuals
with Disabilities Education Act (20 U.S.C. § 1401 et seq.), and the Rehabilitation Act of 1973 (29
U.S.C. § 701 et seq.), to assist States and local educational agencies (LEAs) to meet the needs of
students and adults with disabilities during the COVID-19 national emergency.
On March 27, 2020, the President signed the CARES Act and issued a Signing Statement, which
states that the Administration will continue the practice of treating provisions like section
3511(d)(4), which requires recommendations regarding legislation to Congress, as advisory and
non-binding because Article II, section 3 of the Constitution gives the President the authority to
recommend only “such Measures as he shall judge necessary and expedient.” Because the
Administration deems it necessary and expedient, the Secretary submits this report to Congress
and also includes recommendations for waiver authority concerning the Adult Education and
Family Literacy Act (29 U.S.C. § 3271 et seq.).




                                                2
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 20 of 32




                  Carl D. Perkins Career and Technical Education Act of 2006

Background

The Carl D. Perkins Career and Technical Education Act of 2006 (“Perkins Act”) – the main
federal law authorizing career and technical education (CTE) programs – was most recently
reauthorized in 2018 by the Strengthening Career and Technical Education for the 21st Century
Act. This bipartisan measure reflected Congress’ ongoing commitment to our nation’s youth and
adults, which has continued through annual CTE funding of nearly $1.3 billion. The Department’s
Office of Career, Technical and Adult Education administers the Perkins Act.

Waiver authority under the Perkins Act includes maintenance of effort (MOE) as described in
section 211(b)(3) of the Act; the CARES Act authorizes the Secretary of Education (“Secretary”)
to grant waivers requested by State educational agencies (SEAs) and Indian tribes of section 421(b)
of the General Education Provisions Act (GEPA) (commonly referred to as the “Tydings
Amendment”) to extend the period of availability of State-administered formula grant funds.

The CARES Act authorizes the Secretary to grant those waivers only if they are requested by an
SEA that serves as the eligible agency for Perkins Act funds. Thirteen Perkins Act eligible
agencies 1 are not a part of the SEA in their respective States. These eligible agencies are a part of
a State workforce agency, community college system, or other stand-alone agency.

Given this context, the Department makes three recommendations for additional waiver authority
to provide the flexibility to meet the needs of learners and to sustain program viability during this
uncertain time.

    1. Waiver Authority Recommendation (Period of Availability of Funds)

Section 421(b) of the General Education Provisions Act (GEPA) (20 U.S.C. § 1225(b))

Summary of Waiver

Waiver authority under sections 3511(a) and 3511(b)(1) of Division A of the CARES Act
authorizes the Secretary to grant waivers requested by SEAs and Indian tribes of section 421(b) to
extend the period of availability of State formula grant funds authorized by the Perkins Act.
However, no authority was provided to waive section 421(b) with respect to Perkins Act funds
under circumstances where an agency other than the SEA or Indian tribe is the grantee of such
funds. This waiver authority would provide the Secretary with the authority to grant “Tydings
Amendment” waivers to all Perkins eligible agencies and extend the availability of FY 2018
Perkins Act funds for obligation and liquidation beyond the 27 months required by the combination
of applicable appropriations laws and section 421(b) of the GEPA.




1
 Colorado, Hawaii, Idaho, Indiana, Kansas, Louisiana, Minnesota, Montana, North Dakota, Oklahoma, Washington,
West Virginia, and Wisconsin.

                                                     3
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 21 of 32




Rationale

This waiver authority is as critical to the non-SEA States as it is to the States that qualify under
the CARES Act. Career and technical education program closures and disruptions have limited
State and local capacity to expend funds during this unprecedented time. The thirteen states in
question could potentially lose the ability to spend (or draw down and spend) $20 million in
unobligated Perkins funds. With this waiver, these States can focus on investing in the long-term
rebuilding of their workforce, rather than having to be concerned about losing unspent funds due
to the COVID-19 pandemic.


2. Waiver Authority Recommendation (Unexpended Funds)

Section 133(b)(1) of the Perkins Act (20 U.S.C. § 2353(b)(1))

Summary of Waiver

Under section 133(b)(1), if, in any academic year, an eligible recipient does not expend all of the
amounts the eligible recipient is allocated for such year under section 131 or 132, then such
recipient shall return any unexpended amounts to the eligible agency (usually the SEA) for
reallocation to local recipients. Waiving section 133(b)(1) will allow local recipients to retain
unexpended funds for the 2019-2020 academic year.

Rationale

Given the closure of substantially all elementary and secondary schools, as well as institutions of
higher education, during the spring of 2020, many local eligible recipients will not be able to
expend their Perkins funds by June 30, 2020. This waiver authority is necessary to allow local
recipients to carry over unexpended funds into the 2020-2021 academic year and cover the costs
of postponed investments in their CTE programs. In the absence of a waiver, unexpended local
funds will be returned to the State and redistributed by formula in the 2020-2021 or 2021-2022
academic years.

Access to the unexpended Perkins funds early in the 2020-2021 academic year would provide both
K-12 and postsecondary CTE programs the critical resources necessary to jumpstart or adjust their
CTE program for the new economic situation in their community.


3. Waiver Authority Recommendation (Professional Development)

Section 3(40) of the Perkins Act (20 U.S.C. § 2302(40))




                                                 4
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 22 of 32




Summary of Waiver

Section 3(40), which defines “professional development,” requires that professional development
be “sustained (not stand-alone, 1-day, or short-term workshops), intensive, collaborative, job-
embedded, data-driven, and classroom-focused, [and] to the extent practicable evidence-based…”
Waiving this definition would waive this requirement.

Rationale

The COVID-19 pandemic has presented immediate, unique needs for educators to meet the needs
of students whose education has been severely disrupted by school closures. With such a granular
and restrictive definition, State and local recipients are not able to conduct time-sensitive, one-
time or stand-alone professional development focused on supporting educators to provide effective
distance learning. Waiving the definition under the Perkins Act would enable them to do so.
Congress granted similar waiver authority in the CARES Act with respect to the definition of
"professional development" in the Elementary and Secondary Education Act. See section
3511(b)(2)(G) of Division A of the CARES Act.




                                                5
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 23 of 32




                                Adult Education and Family Literacy Act

Background

Title II of the Workforce Innovation and Opportunity Act (WIOA)--the Adult Education and
Family Literacy Act (AEFLA or “Act”) 2-- is the principal source of Federal funding to States for
adult education programs. Administered by the Office of Career, Technical and Adult Education,
AEFLA authorizes education services to assist adults in improving their basic skills, completing
secondary education, and transitioning to postsecondary education.

The current waiver authority of the Secretary under AEFLA is limited to MOE as described in
section 241(b)(4) of the Act (29 U.S.C. § 3331(b)(4)). The CARES Act, however, authorizes the
Secretary to grant waivers requested by an SEA or Indian tribe of section 421(b) of GEPA, as
noted in the above discussion of the Perkins Act. Such authority extends the period of availability
of funds.

As also noted in the discussion of the Perkins Act, the CARES Act waiver authority extends to
waivers for AEFLA purposes only to an SEA that is an eligible agency for AEFLA funds. Twenty-
five AEFLA eligible agencies 3 are not a part of the SEA in their respective States. Those agencies
are a part of a State workforce agency, a community college system, or other stand-alone agency.

Given the COVID-19 pandemic, the national emergency, and resulting disruption in adult
education program delivery, the Department recommends three waivers to address the current
needs of AEFLA eligible agencies and eligible recipients.

1. Waiver Authority Recommendation (Period of Availability of Funds)

Section 421(b) of the GEPA (20 U.S.C. § 1225(b))

Summary of Waiver

As noted earlier, the waiver authority under sections 3511(a) and 3511(b)(1) of Division A of the
CARES Act authorizes the Secretary to grant waivers requested by SEAs of section 421(b) of
GEPA to extend the period of availability of State formula grant funds authorized by AEFLA.
However, the CARES Act does not grant waiver authority to the Secretary with respect to AEFLA
funds provided to States wherein the SEA is not the grantee for such funds. This waiver would
provide the Secretary with the authority to grant “Tydings” waivers to all AEFLA eligible agencies
and extend the availability of FY 2018 AEFLA funds for obligation and liquidation beyond the 27
months required by the combination of applicable appropriations laws and section 421(b) of the
GEPA.

2
  For ease of reference, citations to Title II of the Workforce Innovation and Opportunity Act are referred to in this
report as the Adult Education and Family Literacy Act (AEFLA or “Act”).
3
  Alabama, Alaska, Arkansas, Georgia, Idaho, Illinois, Kansas, Kentucky, Louisiana, Maryland, Michigan,
Mississippi, New Mexico, North Carolina, Ohio, Oklahoma, Oregon, South Dakota, Tennessee, Texas, Washington,
Wisconsin, Wyoming, Northern Mariana Islands, and Guam.

                                                          6
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 24 of 32




Rationale

Currently, AEFLA programs nationwide are facing unprecedented local program closures and
disruption that is limiting their ability to expend Federal funds. The FY 2018 Federal funds for
State providers that are housed in the SEA are protected by the CARES Act waiver. The 25 States
that have chosen to connect their Adult Education Program to their workforce or community
college system may forfeit the unspent amount of their FY 2018 allocation, which may undercut
their ability to quickly rebuild programs as America emerges from the pandemic. Waiver authority
should be expanded to include non-SEA State agencies that serve as the AEFLA eligible agency.


2. Waiver Authority Recommendation (Within-State Distributions)

Section 222(a) of the AEFLA (29 U.S.C. § 3302(a))

Summary of Waiver

Section 222(a) requires the eligible agency to spend its State grant funds according to prescribed
maximums and minimums. States may invest up to 5% on administration, and up to 12.5% on
State leadership. A minimum of 82.5% must be spent on local grants or contracts. This waiver
would let States adjust the maximum for State leadership up to 27.5% and adjust the minimum for
local grants and contracts to 67.5%.

Rationale

Granting the Secretary the authority to waive these requirements will give States greater flexibility
to respond to distance learning and temporary program closures by removing the restrictive
limitations during the COVID-19 pandemic and national emergency. With the waiver authority,
States would have greater latitude to shift programmatic and leadership resources for the greatest
impact on learners. Eligible agencies would have greater flexibility for new Statewide investments
in critical areas like distance learning capacity and professional development.


3. Waiver Authority Recommendation (Local Application Review)

Section 107(d)(11) of the WIOA (29 U.S.C. § 3322(d)(11))

Summary of Waiver

This waiver would exempt States from the requirement of seeking review and approval of local
AEFLA applications by local workforce boards. Section 107(d)(11) of the Workforce Innovation
and Opportunity Act requires local workforce boards to coordinate with education and training
providers, in part, by reviewing applications to provide adult education and literacy services under
AELFA to determine if such applications are consistent with local plans, and to make
recommendations to the respective eligible agency to promote alignment with the local plan.

                                                 7
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 25 of 32




Further, under 34 C.F.R. § 463.21, the eligible agency is required to have processes in place to
determine the extent to which a local application is aligned with a local plan.

Rationale

Waivers would relieve the burdens on the 36 States 4 that are conducting or temporarily postponing
within-state competitions during the pandemic by streamlining the local application review
process. This change will reduce the time and burden associated with a local board’s review and
accommodate local areas where boards are not conducting business during the pandemic.
Removing this procedural barrier from local providers will expedite implementation of new
opportunities for adult learners, including integrated education and training (IET), pre-
apprenticeship, and industry recognized and registered apprenticeship opportunities leading to in-
demand career pathways.




4
 AEFLA States - Conducting competitions: Alaska, Arizona, Arkansas, California, Colorado, District of Columbia,
Hawaii, Illinois, Indiana, Iowa, Kansas, Maine, Maryland, Michigan, Mississippi, Missouri, Nevada, New
Hampshire, North Dakota, Pennsylvania, South Carolina, South Dakota, Tennessee, Virginia, West Virginia,
Wisconsin, and Wyoming.

Postponing competitions: Connecticut, Florida, Georgia, Idaho, Louisiana, Massachusetts, New Jersey, Puerto Rico,
and Vermont.

                                                        8
        Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 26 of 32




                               Elementary and Secondary Education Act of 1965
Background

Under section 8401 of the Elementary and Secondary Education Act of 1965 (ESEA), an SEA
may request the Secretary of Education to waive any statutory or regulatory requirement of the
ESEA, and the Secretary may disapprove the request only if it fails to meet certain criteria
established in section 8401(b)(4)(A) and (C) ) or if the waiver is prohibited under ESEA section
8401(c). 5 As such, the waiver authority in the ESEA is broad; a State may request a waiver at any
time, and such a waiver request will be approved so long as it meets statutory criteria for approval.

In the wake of the Presidential declaration of a national emergency on March 13, 2020, many
States closed schools statewide and indicated that, based on guidelines of the Centers for Disease
Control and Prevention (CDC) that discourage large gatherings, it would be very difficult to
administer the annual statewide student assessments required by section 1111(b)(2) of the ESEA
without risk to the health or safety of students and educators. Without student performance data
as measured by annual statewide student assessments, it would not be possible for States to meet
the accountability and school identification requirements of sections 1111(c)(4)(C) and
1111(d)(2)(C)-(D), and certain reporting requirements of section 1111(h), all of which rely on that
assessment data.

Given these unprecedented circumstances, on March 20, 2020, the Secretary announced she would
waive assessment, accountability and school identification, and related reporting requirements and
provided a waiver request template to streamline the process by which States could request a
waiver under section 8401. The waiver template allowed States to easily request waivers of the
assessment requirements of section 1111(b)(2), the accountability and school identification
requirements of sections 1111(c)(4)(C) and 1111(d)(2)(C)-(D), and certain reporting requirements
related to assessments and accountability of section 1111(h). Within several days of inviting the
waiver requests through the waiver template, all 50 States, the District of Columbia, the
Commonwealth of Puerto Rico, and the Bureau of Indian Education had requested and received
one-year waivers relieving them of assessment, accountability, school identification, and reporting
requirements.

Further, in response to additional needs communicated by SEAs to the Department, the
Department invited additional waivers through a second waiver template under its authority
pursuant to section 3511 of Division A of the CARES Act. Specifically, the Secretary invited
SEAs to seek relief for itself and its local subgrantees (its LEAs) from various fiscal requirements
of the ESEA, including:

5
  Under ESEA section 8401(c), the Secretary may not waive a requirement relating to: (1) allocations or
distributions of funds to States, LEAs, Indian Tribes, or other ESEA fund recipients; (2) maintenance of effort; (3)
comparability of services; (4) supplement not supplant; (5) equitable participation of private school students and
teachers; (6) parental participation and involvement; (7) applicable civil rights requirements; (8) requirements for
charter schools in Title IV, Part C of the ESEA; (9) prohibitions in Title VIII, Part F, Subpart 2 of the ESEA,
including on uses of funds prohibited in section 8526, and the prohibition on the use of funds for religious worship
or instruction in section 8505; and (10) the selection of a school attendance area or school under ESEA section
1113(a)-(b), except that the Secretary may waive the requirement when the poverty level of the school attendance
area or school reaches a certain threshold.

                                                          9
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 27 of 32




   •   The requirement in Section 1127(b) that limits an SEA’s ability to grant its LEAs a waiver
       of the 15 percent carryover limitation for Title I, Part A funds more than once every three
       years;

   •   The requirement in Section 4106(d) for LEAs that receive $30,000 or more in Title IV,
       Part A funds to conduct a needs assessment for the 2019-2020 school year;

   •   The requirement in Section 4106(e)(2)(C), (D), and (E) that LEAs that receive $30,000 or
       more in Title IV, Part A funds meet content-specific spending requirements for FY 2019
       funds and available FY 2018 carryover funds;

   •   The requirement in Section 4109(b) that LEAs that receive $30,000 or more in Title IV,
       Part A funds are subject to spending restrictions on technology infrastructure for FY 2019
       funds and available FY 2018 carryover funds; and

   •   The definition in Section 8101(42) of “professional development,” that might otherwise
       limit the ability to quickly train school leaders and teachers on topics like effective distance
       learning techniques.

The template also provided SEAs the opportunity to request a waiver of section 421(b) of GEPA,
which is also available for the McKinney-Vento Homeless Assistance Act and other ED programs,
as noted above.

As of April 21, 2020, all 50 States, the District of Columbia, the Commonwealth of Puerto Rico,
and the Bureau of Indian Education had requested and received waivers using the template.

Given the extensive flexibility the Department has already provided quickly and effectively to
respond to the needs of SEAs and LEAs during the national emergency, given nearly all States
used the template to request and receive relief from ESEA programmatic and fiscal requirements,
and given the broad waiver authority in Section 8401 of ESEA that permits the Secretary to grant
additional waivers that an SEA may need in light of the ongoing national emergency, there is no
demonstrated need to seek additional waiver authority at this time.

Waiver Authority Recommendation

None

Summary of Waiver

Not Applicable

Rationale

Not Applicable


                                                 10
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 28 of 32




                        Individuals with Disabilities Education Act and
                                  Rehabilitation Act of 1973

Background
Recognizing that implementation of the IDEA and the Rehabilitation Act can present difficult
challenges during the COVID-19 pandemic, the Department has consistently emphasized (and will
continue to do so) that schools and other recipients can and should find solutions for their students.
Indeed, the Department is heartened to see many positive examples across the nation of teachers,
schools, LEAs, States, as well as Vocational Rehabilitation (VR) agencies, rising to meet the needs
of those who rely on them.
The Department is not requesting waiver authority for any of the core tenets of the IDEA or Section
504 of the Rehabilitation Act of 1973, most notably a free appropriate public education (FAPE) in
the least restrictive environment (LRE). The Department’s position is based on the principles that:
   •   Schools can, and must, provide education to all students, including children with
       disabilities;
   •   The health and safety of children, students, educators, and service providers must be the
       first consideration;
   •   The needs and best interests of the individual student, not any system, should guide
       decisions and expenditures;
   •   Parents or recipients of services must be informed of, and involved in, decisions relating
       to the provision of services; and
   •   Services typically provided in person may now need to be provided through alternative
       methods, requiring creative and innovative approaches.

In general, the following recommendations regarding the IDEA and the Rehabilitation Act
acknowledge that students, individuals, families, and States are having to adapt to novel
circumstances due to the pandemic national emergency. These recommended flexibilities are
rooted in the need to minimize barriers to learning and issues arising from the use of funds in an
extraordinary time. To that end, this report includes recommendations concerning the IDEA (Part
C (Infants and Toddlers with Disabilities) to Part B (Assistance for Education of all Children with
Disabilities) Transition, and Personnel Development Scholarships), as well as several provisions
of the Rehabilitation Act relating to VR programs and funds.

                           IDEA Waiver Authority Recommendations

1. Waiver Authority Recommendation (IDEA Part C to Part B Transition)

Section 612(a)(9) of the IDEA (20 U.S.C. § 1412(a)(9))
Section 614(a)(1)(C)(i)(I)) of the IDEA (20 U.S.C. § 1414(a)(1)(C)(i)(I))
Section 637(a)(9)(A)(ii)(II) of the IDEA (20 U.S.C. § 1437(a)(9)(A)(ii)(II))




                                                 11
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 29 of 32




Summary of Waiver

This waiver authority would provide the Secretary with the authority to extend the IDEA Part B
transition evaluation timelines (Part B initial evaluation), such that calculation of a timeline
obligation shall resume no later than the day on which health and safety factors allow for face-to-
face meetings to resume and the toddler is able to be evaluated. This waiver authority would also
include explicit authorization for Part C services to continue during the delayed Part B transition
evaluation timeline so that a toddler may continue to receive Part C services after his or her third
birthday and until a Part B evaluation is completed and an eligibility determination made. This
flexibility should allow for CARES Act funds or other Federal education funds (e.g., IDEA Part
B funds) to be used to provide these services.

Rationale

Without this flexibility, a toddler with a disability will lose access to services once he or she turns
3 years old. With this flexibility, the parent and the SEA or other lead agency may agree to
continue providing early intervention services (Part C services) to toddlers with a disability until
a Part B evaluation has been completed and an eligibility determination has been made. The
funding mechanisms must be addressed, as Part B funds cannot be used for a child not yet eligible
for Part B services, and Part C funds cannot be used for a child who has aged out of Part C.


2. Waiver Authority Recommendation (Personnel Development Scholarships)

Section 662(h)(1) of the IDEA (20 U.S.C. § 1462(h)(1))

Summary of Waiver

This waiver authority would allow the Secretary to grant a deferral of the work or repayment
requirements or allow credit to be given for the service obligation if employment was interrupted
by the COVID-19 national emergency.

Rationale

Section 3519 of Division A of the CARES Act provides relief from the service obligation for those
scholars receiving TEACH grants but does not address the IDEA personnel preparation grants.
The IDEA personnel preparation grants, similar to TEACH grants, addressed in Division A of the
CARES Act, have service obligation requirements that recipients may not be able to meet during
the COVID-19 pandemic. However, unlike TEACH grants, the IDEA personnel preparation grants
were not included in the CARES Act. If scholars in the program do not, within a specified period,
fulfill the employment obligations required by the scholarship, the scholars face repayment
penalties for part or all of their scholarships with interest.




                                                  12
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 30 of 32




 Rehabilitation Act Recommendations Concerning Vocational Rehabilitation (VR) Programs

Authorized by Title I of the Rehabilitation Act, as amended by Title IV of WIOA (29 U.S.C. § 720
et seq.), VR programs provide support to States in the operation of State VR programs in order to
provide services to individuals with disabilities so that those individuals may prepare for and
engage in competitive integrated employment. Sections 110(d)(1) and 113(a) of the Rehabilitation
Act require States to reserve at least 15 percent of their Federal allotment to provide pre-
employment transition services to students with disabilities who are eligible or potentially eligible
for VR services. The waiver authority recommendations below seek flexibility for the use of VR
funds to support students, youth, and adults with disabilities to prepare for, find, and retain
employment.

1. Waiver Authority Recommendation (Obligation and Expenditure of FY 2019 Vocational
      Rehabilitation Carryover Funds)

Section 19 of the Rehabilitation Act (29 U.S.C. § 716)

Summary of Waiver

This waiver would provide the Secretary the authority to extend the period of availability for VR
program funds allotted in fiscal year (FY) 2019 and available for carryover in FY 2020 for an
additional fiscal year. This would provide VR program grantees the ability to obligate and expend
VR funds matched in FY 2019 for two succeeding fiscal years.

Rationale

These actions would allow the Department to extend the period of performance for FY 2019 VR
program funds and permit grantees additional time to expend Federal funds that could not be
expended due to the reduction in program services resulting from COVID-19. VR programs used
$3.2 billion of Title I and Title VI funds in program year 2018 (including funding from more than
one fiscal year) to purchase services from vendors. As a result of COVID-19, these providers have
been unable to provide VR services, thereby, limiting the agency’s ability to expend Federal VR
funds.

This flexibility would make all FY 2019 funds for grantees meeting the carryover requirements
available until September 30, 2021. Because section 19 of the Rehabilitation Act governs the
period of performance for the VR program and other formula grant programs, GEPA and the
“Tydings Amendment” do not apply to these grants.


2. Waiver Authority Recommendation (Reservation of Vocational Rehabilitation and
Supported Employment Program Funds)

Section 110(d)(1) of the Rehabilitation Act (29 U.S.C. § 730(d)(1))
Section 603(d) of the Rehabilitation Act (29 U.S.C. § 795h(d))
Section 606(b)(7)(I) of the Rehabilitation Act (29 U.S.C. § 795k(b)(7)(I))

                                                 13
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 31 of 32




Summary of Waiver

This recommendation seeks, for FY 2020, authority for the Secretary to waive requirements that
States reserve not less than 15 percent of the allocated funds for providing pre-employment
transition services to students with disabilities. This recommendation, for FY 2020, further asks
that the Secretary be granted authority to waive the requirement that a State reserve and expend
half of its allotment for providing supported employment services, including extended services, to
youth with the most significant disabilities. The Department recommends that the Secretary be
granted authority to waive the accompanying requirement that the State provide a 10 percent non-
Federal match on the half of the allotment reserved for these services to youth with the most
significant disabilities.

Rationale

VR grantees are concerned that, due to the unavailability of students and vendors and a resulting
drop in demand for services, they will be unable to expend the funds they are required to reserve.
The waiver would not remove the obligation for VR agencies to provide pre-employment transition
services or supported employment services. The waiver is necessary as services move to less
expensive online methods of delivery and as it becomes increasingly difficult for VR agencies to
meet the 15% minimum expenditure required by the statute. Limited access to businesses due to
closures will reduce work-based learning opportunities, further reducing expenditures of pre-
employment transition funds. For FY 2020, VR agencies are required to reserve and expend
$502.7 million in Federal VR funds for the provision of pre-employment transition services. For
FY 2020, the amount of $11,161,260 must be reserved for supported employment services.
Carrying over the reserved funds will compound the difficulty VR agencies have experienced in
meeting the 15% minimum and result in a loss of program funds that could be used to help
individuals find or retain employment. For FFY 2018, there were 24 States of 56 State grantees
(including territories) that did not meet the 15% pre-employment transition services’ requirement.
This waiver will prevent States from being penalized for not being able to meet these requirements
during the COVID-19 pandemic.


3. Waiver Authority Recommendation (Allowable Use of Vocational Rehabilitation Funds
in Reopening Randolph-Sheppard Facilities)

Section 103(b)(1) of the Rehabilitation Act (29 U.S.C. § 723(b)(1))

Summary of Waiver

This waiver authority would allow the Secretary to permit FY 2020 VR funds to be used to replace
expired or spoiled food products at Randolph-Sheppard vending sites required to close due to
COVID-19, thus allowing facilities to reopen more efficiently following the COVID-19 pandemic.




                                               14
       Case 1:20-cv-09866-ALC Document 71-1 Filed 06/21/21 Page 32 of 32




Rationale

Typically, funds supporting the Randolph-Sheppard Act’s Business Enterprise Program
participants may be used only to purchase initial stocks and supplies for vending facilities when
establishing a new business enterprise; however, due to the unexpected nature of COVID-19 and
the rapid manner in which Federal, State, and other facilities closed, vendors may need to purchase
new supplies to replace expired or spoiled food products in order to reopen. Allowing flexibility
in the use of VR funds for FY 2020 will allow needed support for vendors to address this difficulty
and retain their business enterprise.


4. Waiver Authority Recommendation (Internship and Service Obligations for
Rehabilitation Services Administration Scholars)

Section 302(b) of the Rehabilitation Act (29 U.S.C. § 772(b))

Summary of Waiver

This waiver authority would provide the Secretary to waive the requirement that scholars in the
Rehabilitation Long-Term Training (RLTT) program complete an internship in a State VR agency
and that the scholars, instead, be given full credit for satisfying this requirement if an internship is
interrupted by the COVID-19 pandemic and cannot be completed.

In addition, this recommendation seeks to provide the Secretary with the authority to waive the
requirement that scholars in the RLTT program must, within a specified period, maintain
employment in a State VR agency or related agency for two years for each year of scholarship
assistance they received under the program. Instead, the Department recommends that scholars
receive credit for fulfilling their service obligation for the period during which employment is
interrupted by the COVID-19 pandemic.

Rationale

If scholars in the RLTT program do not, within a specified period, fulfill the employment
obligations required by the scholarship, the scholars face repayment penalties for part or all of
their scholarships with interest. Based on the most recent data available, the Department
estimates that approximately 4,000 scholars have graduated and need to complete their service
obligations. Giving scholars this flexibility protects the health and safety of scholars while
acknowledging the unavoidable barriers to employment that have been presented by the COVID-
19 pandemic.




                                                  15
